NO. 12-09-00332-CV

                      IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

IN THE INTEREST OF                           §       APPEAL FROM THE 369TH

E.E.G. AND K.H.,                             §       JUDICIAL DISTRICT COURT

MINOR CHILDREN                               §       ANDERSON COUNTY, TEXAS

                                  MEMORANDUM OPINION
       M.H., S.G., and R.G. appeal the trial court’s final order in a conservatorship and
termination proceeding brought by the Texas Department of Family and Protective Services
(DFPS). In two issues, they complain that the parties’ Rule 11 agreement should not have been
set aside and the trial court erred in modifying S.G.’s conservatorship rights. We affirm.


                                         BACKGROUND
       DFPS sought to terminate the parental rights of E.E.G.’s and K.H.’s parents. Appellants,
grandparents of the children, intervened, seeking conservatorship rights. After a jury trial, the
court entered an order terminating the rights of the parents, ordering that the grandparents have
no rights, duties, or privileges in any capacity as conservators, and naming the children’s foster
mother sole managing conservator.


                        APPELLATE REVIEW OF TERMINATION ORDERS
       Section 263.405 of the Texas Family Code applies to appeals from final orders rendered
in parental rights termination suits and dictates specific requirements for the process. See TEX.
FAM. CODE ANN. § 263.405 (Vernon 2008). A party intending to appeal a final order terminating
parental rights must file with the trial court, no later than fifteen days after the final order is
signed, a statement of points on which the party intends to appeal. Id. § 263.405(b). The
statement may be filed separately or may be combined with a motion for new trial.
Id. § 263.405(b-1). The statute specifically provides that an appellate court may not consider
any issue that was not specifically presented to the trial court in a timely filed statement of
points. Id. § 263.405(i); In re B.G., No. 07-0960, 2010 Tex. LEXIS 477, at *2-3 (Tex. July 2,
2010).
         The final order in this case was signed September 29, 2009. The record contains no
evidence that Appellants filed a statement of points separately or in a motion for new trial.
Accordingly, we cannot consider the issues Appellants have raised on appeal. See TEX. FAM.
CODE ANN. § 263.405(i).


                                                    DISPOSITION
         Because we cannot consider the issues Appellants have raised on appeal, we affirm the
trial court’s order of termination.


                                                                BRIAN HOYLE
                                                                   Justice


Opinion delivered September 1, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)




                                                           2